           Case 1:20-mc-00042-AWI-BAM Document 19 Filed 11/02/20 Page 1 of 2

 1

 2

 3

 4
                                 IN THE UNITED STATES DISTRICT COURT
 5
                                    EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                           CASE NO. 1:20-mc-00042-AWI-BAM

 8          Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
 9                          v.                           RECOMMENDATIONS REGARDING REQUEST
                                                         FOR FINAL GARNISHMENT ORDER
10   ANA TERESA GORSHE and RANDAL
     LOUIS GORSHE,                                       (Doc. No. 15)
11
              Defendants and Judgment Debtors.
12

13   TRI COUNTIES BANK,
     (and its Successors and Assignees),
14
                    Garnishee.
15
            Plaintiff United States of America initiated this matter on June 16, 2020, by filing an application
16
     for a writ of continuing garnishment against any bank, stock, or brokerage accounts in the possession,
17
     custody, or control of garnishee Tri Counties Bank (the “Garnishee”) in which Defendants Ana Teresa
18
     Gorshe and Randal Louis Gorshe (“Defendants”) have an interest. (Doc. No. 1.) On September 14,
19
     2020, the United States of America filed a request for a final order of garnishment pursuant to section
20
     3205(c)(7) of the Federal Debt Collections Procedure Act (“FDCPA”), 28 U.S.C. §§ 3001, et seq.,
21
     requiring the Garnishee to liquidate and pay to the Clerk of Court the contents of Defendants’ bank
22
     accounts with the Garnishee. (Doc. No. 12.) The matter was referred to a United States Magistrate
23
     Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
24
            On October 6, 2020, the assigned magistrate judge issued findings and recommendations that a
25
     final order of garnishment issue. (Doc. No. 15.) Those findings and recommendations were served on
26
     the parties and contained notice that any objections thereto were to be filed within fourteen (14) days
27
     after service. The time to file objections has passed, and no objections have been filed.
28

                                                          1
30
           Case 1:20-mc-00042-AWI-BAM Document 19 Filed 11/02/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a de
 2 novo review of this case. Having carefully reviewed the entire file, the court finds the findings and

 3 recommendations to be supported by the record and by proper analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      The October 6, 2020 findings and recommendations (Doc. No. 15), are adopted in full;

 6          2.      The United States of America’s request for a final garnishment order is GRANTED;

 7          3.      Garnishee Tri Counties Bank is directed to pay to the Clerk of the United States District

 8 Court $165,749.33 of the funds in the accounts held by Garnishee in which Ana Teresa Gorshe and

 9 Randal Louis Gorshe have an interest within fifteen (15) days of entry of this order;

10          4.      Garnishee Tri Counties Bank is directed to make payment in the form of a cashier’s

11 check, money order, or company draft made payable to the Clerk of the Court, delivered to the Office of

12 the Clerk, United States District Court, Eastern District of California, 501 I Street, Suite 4-200,

13 Sacramento, California 95814, and stating the criminal case number (Case No. 1:18-cr-00235-LJO-

14 SKO) on the payment instrument;
            5.     The garnishment shall terminate once the Garnishee Tri Counties Bank makes payment to
15
   the Clerk of Court as provided in paragraphs 2 and 3; and
16
            6.     The Court retains jurisdiction to resolve matters through ancillary proceedings in the
17
   case, if necessary.
18

19
     IT IS SO ORDERED.
20

21 Dated: October 30, 2020
                                                 SENIOR DISTRICT JUDGE
22

23

24

25

26
27

28

                                                          2
30
